t c no united_states tax_court vulcan oil technology partners vanguard oil technology partners drake oil technology partners dillon oil technology partners derringer oil technology partners-1981 derringer oil technology partners-1982 crowne oil technology partners carlton oil technology partners ltd american energy resources inc tax_matters_partner et al petitioners v commissioner of internal revenue respondent docket nos filed date cases of the following petitioners are consolidated herewith vulcan oil technology partners vanguard oil technology partners drake oil technology partners dillon oil technology partners derringer oil technology partners derringer oil technology partners crowne oil technology partners carlton oil technology partners ltd american energy resources inc tax_matters_partner docket no and crowne oil technology partners american energy resources inc tax_matters_partner docket no movants were investors in the so-called elektra hemisphere tax_shelters among other things movants' motions seek from the court orders -- under the tefra partnership provisions and under rule b that would grant movants leave to file untimely notices of election to participate in the instant consolidated tefra partnership proceedings with attached notices of election to participate under rule that would set_aside settlement agreements that were entered into by most of the movants herein during and later years and under the tefra partnership provisions that would require respondent now to enter into settlement agreements with movants consistent with settlement terms that were available to investors in the elektra hemisphere tax_shelters during and held movants' motions are denied declan j o'donnell for movants marilyn s ames and dennis m kelly for respondent opinion swift judge this matter is before the court in these consolidated cases on movants' motions under the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_324 partnership provisions and under rule b for leave to file untimely notices of election to participate with attached notices of election to participate and motions under rule to set_aside settlement agreements and or to require respondent now to enter into consistent settlement agreements an evidentiary hearing was held on date in regard to these motions the particular years before us in these consolidated cases are and -- years subject_to the tefra partnership provisions in estate of campion v commissioner t c __ with regard to years prior to the effective date of the tefra partnership provisions other investors in the elektra hemisphere tax_shelters have filed motions similar to the instant motions our opinion in campion is also filed this date the underlying tax_shelter investments that are involved in these consolidated cases constitute investments in seven denver- based limited_partnerships and are related to the so-called elektra hemisphere tax_shelter investments that were the subject of litigation in this court in 99_tc_132 affd sub nom 28_f3d_1024 10th cir acierno v commissioner tcmemo_1997_441 unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code for the years in issue karlsson v commissioner tcmemo_1997_432 and vanderschraaf v commissioner tcmemo_1997_306 in acierno v commissioner supra we found that the denver- based partnerships that are involved in the instant cases were similar to the manhattan and wichita partnerships that were involved in the lead test cases in the elektra hemisphere tax_shelter project of krause v commissioner supra and accordingly that the limited partners of the denver-based partnerships who had not settled their cases with respondent were to be bound by the opinion in krause the settlements that most of the movants herein entered into during and later years are consistent with our decisions in krause and the above-cited related cases namely no deductions are to be allowed to the taxpayers relating to their investments in the elektra hemisphere tax_shelters and the taxpayers are not to be held liable for additions to tax or penalties other than increased interest under sec_6621 or its predecessor sec_6621 hereinafter referred to as the no-cash settlements on an untimely basis the majority of the movants herein now seek permission from the court to file notices of election to participate in the instant tefra partnership proceedings for the purpose of seeking an order from the court that would set_aside the no-cash settlement agreements that they entered into and that would require respondent to enter into revised settlement agreements with movants consistent with the more favorable settlement terms that were available generally to investors in the elektra hemisphere tax_shelters during and namely tax deductions were allowed for the amount of cash that investors had invested in the elektra hemisphere tax_shelters and no additions to tax or penalties were imposed other than increased interest under sec_6621 or its predecessor sec_6621 hereinafter referred to as the cash settlements the remaining movants herein have not yet entered into any settlement agreements with respondent relating to tax benefits movants claimed on their federal_income_tax returns relating to their elektra hemisphere tax_shelter investments such movants seek from the court an order that would require respondent to now enter into settlement agreements with them consistent with the cash settlements that were available generally to investors in the elektra hemisphere tax_shelters during and all of the movants herein seek permission from the court to file notices of election to participate in the instant tefra partnership proceedings solely for purposes of obtaining from the court an order requiring respondent to enter into settlements with them consistent with the terms of the cash settlements beginning in respondent’s settlement position with regard to investments in the elektra hemisphere tax_shelters reflected the cash settlement terms to which many investors during and agreed including many investors who had invested in the seven denver-based elektra hemisphere partnerships over the years however respondent’s settlement position relating to the elektra hemisphere tax_shelters has changed and terms of the settlement offers that respondent has made available to investors have changed accordingly as time progressed and as the krause v commissioner supra lead test cases approached trial respondent’s settlement position generally became less favorable to investors and more favorable to respondent each of respondent’s various settlement positions contained time deadlines or termination dates beyond which a particular settlement position would no longer be available to investors as indicated after the opinion in krause v commissioner supra was rendered by this court many of the movants herein agreed to settle on the basis of respondent’s then pending no-cash settlement position in the instant motions movants allege that a structural defect or a fraud on the court occurred in obtaining from movants the above-referenced no-cash settlements and that respondent had and has under the tefra partnership provisions a continuing duty_of_consistency to treat all investors in the elektra hemisphere tax_shelters consistently and to affirmatively now make available to all investors the most favorable settlement terms that ever were offered to any of the investors more specifically movants allege -- that the no-cash settlements that were agreed to by movants herein during and later years were premised on the erroneous fact that no better settlements were available to investors that during and later years when the no-cash settlements that movants now seek to set_aside were entered into movants and their counsel allegedly were not aware of the prior more favorable cash settlements that other taxpayers had entered into during and and that under the tefra partnership provisions movants herein during and later years should have been and should now be allowed to settle their tax adjustments relating to their investments in the elektra hemisphere tax_shelters consistently with the cash settlements offered in prior years movants further allege the existence of a pervasive and manufactured conspiracy among respondent’s counsel to deprive movants herein and other taxpayers of proper tefra partnership settlement procedures movants contend that the allegedly defective settlement procedures respondent utilized in obtaining settlements with movants herein affected thousands of investors in the elektra hemisphere tax_shelters in response respondent emphasizes that the no-cash settlements that movants agreed to and that they now seek to disavow are based on and are consistent with the results of the above-cited test cases respondent argues that movants herein having refused to settle on a cash_basis in and having waited out the litigation of the lead test cases until our opinion in krause v commissioner supra was rendered in and now not liking the results are simply the victims of their own procrastination or litigation strategy not of any structural defect or fraud on the court respondent also emphasizes that under the tefra provisions respondent had no affirmative obligation to notify movants that in earlier years some of the elektra hemisphere investors settled their disputes with respondent relating thereto on any particular terms respondent responds further that -- movants did not make timely requests for consistent settlements during the time period when respondent’s cash settlement position was open to all elektra hemisphere investors that there is no requirement that respondent specifically notify each investor of each settlement agreement and with regard to the specific settlement agreements that movants entered into movants have not shown any fraud malfeasance or misrepresentation as a basis for setting aside the settlement agreements we agree with each of respondent’s arguments the evidence indicates that the cash settlements that during and many investors entered into with respondent reflected a date of date by which date under the terms of respondent's offer to settle investors needed to notify respondent of their willingness to settle on that basis those investors who so notified respondent were allowed in and to finalize the related computations under the cash settlements the schedule below sets forth the specific dates on which respondent mailed notices of final partnership administrative adjustments fpaa's to the denver-based partnerships with respect to and and also the latest dates on which cash settlement agreements were finalized with partners in each of the partnerships year partnership crowne derringer-1981 derringer-1982 dillon drake vanguard vulcan date fpaa mailed date of latest settlement the schedule reflects information with regard to each of the denver-based elektra hemisphere tax_shelter partnerships except for those partnerships with respect to whose partners either no prior cash settlements were entered into or with respect to which no consistent settlements have been requested by any of the movants herein namely carlton oil technology partners ltd for and crowne oil technology partners for and derringer oil technology partners-1981 for and dillon oil technology partners for vanguard oil technology partners for and and vulcan oil technology partners for and derringer-1981 derringer-1982 dillon derringer-1981 derringer-1982 as settlement agreements were finalized personnel in respondent's ogden service_center which was the key-case service_center for the denver-based elektra hemisphere tax_shelter partnerships generally mailed copies of the final agreements to the tax_matters_partner of each partnership in late and early respondent mailed settlement offers to investors in the denver-based partnerships who had not previously settled reflecting respondent's then-current no-cash settlement position the mailing from respondent contained a standard transmittal letter a schedule of partnership adjustments consistent with this court's opinion in 99_tc_132 and a proposed settlement agreement form respondent's transmittal letters contained a statement that we have completed settlement negotiations for the partnership shown above and indicated a 30-day deadline for acceptance of the terms of the settlement all of the movants in these cases with respect to the instant motions except frank acierno jack and katherine schoellerman mary f hill and david and barbara jonson executed settlement agreements reflecting the no-cash settlement terms consistent with the krause opinion and such settlements were finalized the earliest settlement agreement executed by a movant herein was signed on date and the latest one was signed on date between february and date written requests to respondent were made by the movants herein with exception of william and arlene ginn and lomand and janice beals for the opportunity to set_aside their prior no-cash settlement agreements with respondent and to enter into new settlement agreements with respondent consistent with the cash settlement terms that had been entered into by other investors during and respondent denied each such request on the grounds that each request was untimely that each investor making such request had previously entered into a settlement agreement with respondent and that each such settlement agreement had converted the investors' partnership items to nonpartnership_items the tefra provisions expressly provide that where a settlement agreement is entered into between respondent and a partner in a partnership before issuance of the relevant fpaa to the tax_matters_partner tmp other partners who wish to enter into consistent settlement agreements must make requests therefor within days after the fpaa is mailed to the tmp section the ginns and the beals appear not to have made a written request to respondent for a consistent settlement c reads in pertinent part and with exceptions not applicable herein as follows sec c other partners have right to enter into consistent agreements --if the secretary enters into a settlement agreement with any partner with respect to partnership items for any partnership taxable_year the secretary shall offer to any other partner who so requests settlement terms for the partnership taxable_year which are consistent with those contained in such settlement agreement this paragraph shall apply with respect to a settlement agreement entered into with a partner before notice of a final_partnership_administrative_adjustment is mailed to the tax_matters_partner only if such other partner makes the request before the expiration of days after the day on which such notice is mailed to the tax_matters_partner where after issuance of the related fpaa to the tmp a settlement agreement is entered into with a partner sec_301_6224_c_-3t c temporary proced admin regs fed reg date provides that other partners who wish to enter into consistent settlement agreements must submit a request therefor to respondent within either days after the fpaa was issued or days after the day on which the prior settlement was entered into whichever is later sec_301_6224_c_-3t temporary proced admin regs fed reg date reads in part as follows a in general if the service enters into a settlement agreement with any partner with respect to partnership items the service shall offer to any other partner who so requests in accordance with paragraph c of this section settlement terms which are consistent with those contained in the settlement agreement entered into c time and manner of requesting consistent settlements-- in general a partner desiring settlement terms consistent with the terms of any settlement agreement entered into between any other partner and the service shall submit a written_statement to the internal_revenue_service office that entered into the settlement time for filing request the statement shall be filed not later than the later of -- i the 150th day after the day on which the notice of final_partnership_administrative_adjustment is mailed to the tax_matters_partner or ii the 60th day after the day on which the settlement was entered into at the time the cash settlements involved in these cases were entered into there was no statutory or regulatory provision that placed on respondent the duty to notify each partner in a tefra partnership that a settlement was entered into rather sec_6223 and sec_301_6223_g_-1t b iv temporary proced admin regs fed reg date placed the duty on the tmp to keep each partner informed about settlement offers that had been entered into by partners it was the tmp not respondent who had the duty_of notification to other investor- partners of the fact and date that settlements were entered into movants erroneously rely on rule as a ground for establishing that during through notice to them of the cash settlements was defective rule c which requires notification to the court only applies to settlements with participating partners and the evidence does not establish that any of the participating partners in the instant cases ever entered into prior cash settlements with respondent also rule c which requires respondent to give notice to the tmp's when a partner enters into a settlement was not effective until date see note to rule c 90_tc_1376 and there is no credible_evidence that respondent failed to comply with rule c after that date for the period date through date a provision of respondent’s manual provided that upon receipt of a settlement in a tefra partnership audit or proceeding respondent’s service_center was to notify the appropriate tmp’s of the settlement and the responsibility then fell on the tmp’s to notify other partners of the settlement movants argue that respondent did not follow this manual procedure with regard to the elektra hemisphere tax_shelter partnerships and therefore that all movants herein those who already entered into no-cash settlements and those who have not yet entered into any settlements should now be entitled to enter into cash settlements with regard to this argument we note that movants have failed to present any credible testimony from the tmp's of the partnerships from other partners from their representatives or others to support their claim that respondent failed to give proper notice of settlements to the tmp's under this manual provision and that the tmp's and other partners did not timely know of cash settlements that were available during and also failure of respondent to comply with the above manual provision would provide little support for granting movants’ motions herein see 440_us_741 853_f2d_1209 5th cir 788_f2d_196 3d cir and 714_f2d_206 1st cir which provide that irregularities in following manual provisions not involving constitutional rights generally will not give rise to legal remedies further section f expressly provides that the failure of the tmp to provide notice or to perform any act on behalf of any partner as required by either the statute or the regulations would not affect the applicability of any partnership proceeding or adjustment to such partner thus despite the tmp's alleged failure to provide notice to movants of cash settlements that were entered into in through movants herein have no right now to require respondent to enter into cash settlements under no statutory or regulatory provision court rule or other basis was respondent required to give movants herein notice of cash settlements that during through were entered into between respondent and investors in the elektra hemisphere tax_shelters responsibility for providing notice to movants was with the tmp's of the various elektra hemisphere tax_shelter partnerships the latest cash settlement agreements that were entered into between respondent and investors with respect to each of the elektra hemisphere partnership tax years in question and with respect to the tax_year of the dillon partnership were entered into in late and late after the respective fpaa's were mailed to the respective tmp's in early and early any requests by movants herein for consistent settlements with regard to those specific partnerships and those specific years should have been made within days after the latest cash settlement was entered into since movants' requests for consistent settlements pertaining to and were made by movants in they are untimely by approximately years with respect to the and tax years of derringer-1981 and the latest cash settlement agreements were entered into in november and december of before respondent's fpaa's were mailed to the tmp's in march and april of since the settlements were entered into before the fpaa's were mailed the timeliness of movants' requests for consistent settlements is controlled by section c and the requests are untimely because they were not made within the 150-day deadline rather they were made more than years thereafter with regard to carlton no cash settlements were entered into during the through years or thereafter and therefore there exists no cash settlement in respect to which any of the movants herein can even seek a consistent settlement in spite of the fact that no prior cash settlements exist for some of the elektra hemisphere tax_shelter partnerships for the years involved herein some of the movants herein -- who were partners in such partnerships -- argue that they nevertheless should now be entitled to cash settlements for such years such requests for consistent settlements are based on cash settlements that were entered into with partners in partnerships other than partnerships in which movants invested and or with respect to years other than years in which movants invested for example there were no cash settlements entered into by any partners in crowne for but five of the movants herein are partners in crowne and are now requesting cash settlements for that year under a plain reading of section c any other partner is to be interpreted only as a partner in the same partnership and partnership items relate only to the same partnership_tax_year partners in different partnerships and partners in the same partnerships for different years do not have the same partnership items absent a specific agreement or stipulation to the contrary the consistent settlement rules of section c do not apply to an entire tax_shelter project nor to partnerships within a group of related partnerships such as the denver-based elektra hemisphere tax_shelter partnerships what we said in boyd v commissioner tcmemo_1992_626 in this regard is pertinent -- even if tefra were to apply the settlement agreement for partnership a would not be imposed on petitioner or any other partner in partnership b because partnership b is a separate partnership from partnership a petitioner was not a partner in partnership a or any of the six other partnerships for which settlement agreements were reached there is no provision in the code requiring respondent to settle the b partnership under the same settlement terms that were negotiated for the a partnership a separate and distinct partnership citation omitted lastly we address briefly movants' allegations that fraud malfeasance and misrepresentations of fact occurred that provide a basis for setting aside the no-cash settlements that the majority of the movants herein entered into with respondent with respect to their investments in the elektra hemisphere tax_shelters movants cite 26_f3d_105 9th cir vacating and remanding tcmemo_1991_614 in which the u s court_of_appeals for the ninth circuit vacated a decision in a test case and remanded the case for further proceedings based on information that a corruption of the processes of this court and of the rights of the taxpayers may have occurred allegedly as a result of secret out-of-the-ordinary settlement agreements entered into between respondent and certain trial witnesses nothing comparable is presented to us in the instant consolidated cases the credible_evidence herein indicates that the settlement agreements available to investors in the elektra hemisphere tax_shelters during and were available to all investors no credible_evidence corroborates movants’ contentions that in and they or their counsel were not aware of respondent’s willingness to settle their tax disputes relating to investments in the elektra hemisphere tax_shelters on the same cash_basis on which other taxpayers during those years settled with respondent movants' reliance on some ambiguities in certain forms and letters mailed by respondent to movants regarding terms of settlements that were available is futile there is no credible_evidence that such ambiguities were intentional that they gave rise to material misrepresentations or that they in any way constituted fraud or malfeasance there is no evidence herein that would support a finding of fraud malfeasance or misrepresentations of fact on respondent's behalf with regard to any aspect of the cash settlements that were entered into during through between respondent and other elektra hemisphere investors and with regard to any aspect of the no-cash settlements that were entered into in later years between respondent and movants herein for the reasons stated each of movants’ motions will be denied appropriate orders will be issued
